TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2015



                                     NO. 03-14-00397-CV


 Appellant, American Multi-Cinema, Inc.// Cross-Appellants, Glenn Hegar, Comptroller
   of Public Accounts of the State of Texas; and Ken Paxton, Attorney General of the
                                      State of Texas

                                                v.

    Appellees, Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
     Ken Paxton, Attorney General of the State of Texas// Cross-Appellee, American
                                 Multi-Cinema, Inc.




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 16, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. The Court reverses the portion of the trial court’s judgment that pertains to

phase two of the trial and renders judgment that American Multi-Cinema, Inc. is entitled to a

refund in the amount of $579,656 for report year 2008 and $591,293 for report year 2009, plus

appropriate penalty and interest. The Court affirms the remainder of the trial court’s judgment.

Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.